DETAILED ACTION

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply includes cancellation of the claims rejected under prior art and addresses all the formality issues set forth in the previous office action. Following is a restatement discussing allowability of the claims.
The claimed methods for processing a feedstock comprising pyrolysis tar entailing steps of solid/liquid separation, particle size reduction, and hydroprocessing are considered to distinguish over the prior art. In particular, the prior art does not disclose or suggest the particle size reduction step in a process for preparing and subjecting a pyrolysis tar feedstock material to hydroprocessing.
Beech, JR. et al (US 2015/0361359) is considered to be the closest prior art with respect to the method claims. Beech discloses a process for upgrading a pyrolysis tar feedstock comprising providing a fluid-feed mixture comprising the pyrolysis tar and a utility fluid, separating from the fluid-feed mixture particulates having a size of ≥ 25 µm to produce a raffinate and an extract comprising the particulates, and hydroprocessing the raffinate (see [0008]-[0009]; [0021]; [0031]; [0045]). 
In this regard, Beech teaches process steps entailing solid/liquid separation and hydroprocessing substantially similar to those claimed. Beech, however, does not disclose or suggest a particle size reduction step either before (claim 1) or after (claim 15) solid/liquid separation. Nor does there appear to be any suggestion or motivation in the prior art which would lead a person of ordinary skill in the art to modify Beech in such a way as to arrive at the claimed embodiments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772